                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRAVON LEON FREEMAN,                              Case No. 19-cv-02594-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9              v.
                                                                                             Re: Dkt. No. 10
                                  10       TAMMY FOSS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14           Plaintiff, an inmate at Kern Valley State Prison, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983 regarding events at Salinas Valley State Prison (“SVSP”) where he was

                                  16   previously housed. The amended complaint, Dkt. No. 10, is now before the Court for review

                                  17   under 28 U.S.C. § 1915A.1 Plaintiff has been granted leave to proceed in forma pauperis in a

                                  18   separate order.

                                  19                                               DISCUSSION

                                  20   A.      Standard of Review

                                  21           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25

                                  26   1
                                         On July 16, 2019, the Court dismissed this action without prejudice for failure to comply with
                                  27   the Court’s order to either pay the filing fee or file a complete in forma pauperis application. Dkt.
                                       No. 6. That same day, the Court entered judgment in favor of respondent. Dkt. No. 7. On
                                  28   December 26, 2019, the Court granted plaintiff’s request to reopen this case, and vacated the order
                                       of dismissal and judgment. Dkt, No. 21.
                                   1   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                   2   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                   3   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   4           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   5   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   6   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   7   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   8   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   9   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                  10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                  11   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  12   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.
Northern District of California
 United States District Court




                                  13           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  14   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  15   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  16   42, 48 (1988).

                                  17   B.      Amended Complaint

                                  18           On November 29, 2018, as plaintiff was walking on the yard, he noticed that the yard was

                                  19   very quiet and that correctional officials, including named defendant Sergeant Bangar, were

                                  20   looking at him, indicating that they knew something was going to happen to plaintiff. However,

                                  21   none of the correctional officials took any action to protect plaintiff. Soon thereafter, plaintiff was

                                  22   attacked by multiple inmates, resulting in a cut on his nose and a swollen area on his upper right

                                  23   eye. Although it would only take seconds for the correctional officials to run over and stop the

                                  24   attack, the correctional officials allowed the attack to last for almost a minute. Once the attack

                                  25   stopped, named defendant Officer Saglado told one of the investigative services unit officials “I

                                  26   seen it,” which indicates that the co-defendants had seen the attack. Dkt. No. 10 at 5, 15-21.

                                  27   Plaintiff alleges that named defendant SVSP Warden Tammy Foss was also directly responsible

                                  28   for the attack because she created an unsafe environment by failing to place cameras on the yard,
                                                                                           2
                                   1   to walk around the yard, to constantly train her officers, and to reprimand officers who were

                                   2   accused of misconduct. Plaintiff alleges that Defendant Foss knew or should have known that her

                                   3   failure to do the above would result in her subordinates committing constitutional violations. Id.

                                   4   at 16-17. Plaintiff alleges that defendants’ actions constituted a failure to protect, deliberate

                                   5   indifference to inmate safety, and cruel and unusual punishment, all in violation of the Eighth

                                   6   Amendment.

                                   7           The amended complaint will be DISMISSED with leave to amend. Plaintiff’s allegations

                                   8   are too conclusory to state cognizable Section 1983 claims. Plaintiff must present factual

                                   9   allegations that link each defendant to the constitutional violation. In this context, plaintiff must

                                  10   proffer more than speculation and conclusory statements indicating that each individual defendant

                                  11   was aware that plaintiff would be attacked that day and failed to prevent the attack. The current

                                  12   allegations – the yard was quiet and correctional officials were looking at him – do not raise a
Northern District of California
 United States District Court




                                  13   right to relief about a speculative level.

                                  14                                                CONCLUSION

                                  15           For the foregoing reasons, the Court orders as follows. The amended complaint is

                                  16   dismissed with leave to amend to address the deficiencies identified above. Within twenty-eight

                                  17   (28) days of the date of this order, Plaintiff shall file a second amended complaint. The second

                                  18   amended complaint must include the caption and civil case number used in this order, Case No. C

                                  19   19-02594 HSG (PR) and the words “SECOND AMENDED COMPLAINT” on the first page. If

                                  20   using the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                  21   action to proceed. Because an amended complaint completely replaces the previous complaints,

                                  22   Plaintiff must include in his second amended complaint all the claims he wishes to present and all

                                  23   of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                  24   Plaintiff may not incorporate material from the prior complaints by reference. In his second

                                  25   amended complaint, Plaintiff must specifically identify what each named defendant did or did not

                                  26   do with regard to each separate claim. Sweeping conclusory allegations will not suffice.

                                  27           Failure to file a second amended complaint in accordance with this order in the time

                                  28   provided will result in dismissal of this action without further notice to Plaintiff.
                                                                                          3
                                   1           The Clerk shall include two copies of the court’s complaint form with a copy of this order

                                   2   to Plaintiff.

                                   3           IT IS SO ORDERED.

                                   4   Dated: 1/21/2020

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
